Citation Nr: 1233217	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include a cervical spine disability.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1972 to November 1972, with additional periods of reserve service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the RO which, in pertinent part, found no new and material evidence to reopen claims of entitlement to service connection for cervical spine disability and for low back disability.

The Veteran testified at a Board hearing at the RO in November 2001, and again at an October 2010 Board videoconference hearing.  The transcripts of both hearings are of record.

This case was previously before the Board on multiple occasions.  The case was before the Board in August 2008, after having been remanded to the Board from the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Board remanded the case to the RO to ensure compliance with the Veterans Claims Assistance Act of 2000 (VCAA) in accordance with the Court's decision; the Board also directed that clarification be obtained from the Veteran with regard to his desire for a new Board hearing in light of confusion created from an erroneous letter sent to the Veteran concerning his prior hearing.  Clarification regarding the Veteran's desire to have a new Board hearing was received at the Board in March 2010.

This case was, again, before the Board in April 2010, when the Board remanded the matter to provide the Veteran with the opportunity to testify at a new videoconference hearing, in accordance with the Veteran's wishes.  Most recently in May 2011, the Board remanded the matters for additional development.  Specifically, the RO/AMC was instructed to (a) attempt to obtain records associated with the Veteran's application for Social Security Administration (SSA) disability benefits; and (b) obtain an addendum opinion regarding the etiology of the disorders claimed on appeal.  

The Board observes that the Veteran's correspondence has raised claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for an irregular heartbeat.  Documents in the claims file reflect that the RO has begun processing and development associated with the PTSD claim, but it is not clear whether the RO has begun processing the Veteran's September 2010 claim of entitlement to service connection for an irregular heartbeat.  These matters are, again, hereby referred to the RO for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has previously testified at two Board hearings before two different Veterans Law Judges (VLJs).  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  When two hearings have been held by different VLJs concerning the same issues, the law also requires that the Board assign a third VLJ to decide those issues because a proceeding before the Board may be assigned either to an individual VLJ or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3 (2011).  Accordingly, the Veteran was given the opportunity to request another Board hearing before a third VLJ who will be assigned to the panel to decide his appeal.  In August 2012, the Veteran indicated that he desired a Board hearing at the RO. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the RO in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

